Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Uehara et al. JP 2004-219928.
Uehara et al. JP 2004-219928 teaches a substrate (110), which is coated with an electrode layer (120), and a photoresist (130). The resist is exposed using a photomask (140) and developed to form a resist pattern with a defective portion (135). This is removed/trimmed by laser ablation (160). The corrected photoresist layer is then used to etch the electrode layer with the corresponding pattern (see abstract). 
.   
Claims 1,4-9,12-15 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Kinoshita JP 02-186346. 
Kinoshita JP 02-186346 teaches a substrate (1) with a metal layer (2) and a resist layer (3) formed upon it.  The resist is exposed and developed, but leaves residue (5) outside the features (3). An ion beam is scanned across the entire surface to remove both the residue (5) and the metal layer underlying the residue covered areas. The remaining resist is then stripped form the wiring pattern (2) as shown in figure 1(f). (see abstract) 

    PNG
    media_image1.png
    165
    213
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    208
    169
    media_image2.png
    Greyscale

The claims do not exclude the ion beam being applied perpendicular to the substrate or being at the same angle used for the etching of the underlying layer. 

Claims 1,2,4-7,9-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Shen et al 20180174853.
Shen et al 20180174853 teaches with respect to figures 3A to 10B, a substrate (202), which includes a device layer (200) and hardmask (204) and a resist (206) over the hardmask.  The resist is coated and exposed by radiation such as deep UV or extreme UV and developed to 

    PNG
    media_image3.png
    613
    478
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    741
    397
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    287
    467
    media_image5.png
    Greyscale
   
The examiner holds that one reading the reference would immediately envision each of the embodiments where DUV or EUV were used as the exposure radiation given that there are only two alternatives disclosed.


Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Koeda 20050130072.
Koeda 20050130072 teaches with respect to figures 1A-G a substrate (10), coated with a resist (20), which is then patterned with a grating pattern (21). This is then subjected to CF4 ion beam at an angle of 80 degrees relative to a line perpendicular to the substrate surface which etches both the resist pattern and the underlying substrate as evidenced by the reduced width of the resist features.  The angle of the etch is then changed to 25 degrees from a line perpendicular to the substrate surface and a O2/CF4 ion beam ion beam etch is used to continue the etch process, any remaining resist is then stripped and a reflective layer (11) applied [0034-0047].

    PNG
    media_image6.png
    306
    457
    media_image6.png
    Greyscale
  
    PNG
    media_image7.png
    315
    481
    media_image7.png
    Greyscale


Claims 1,4-7,9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Yoon et al. 9905754.
Yoon et al. 9905754 teaches with respect to figures 1-8, a substrate (10), target layer (12), a SiOH hardmask (14) a SiON layer (16), an antireflection layer ((18) and a resist layer (20). The resist is exposed and developed and is described as having poor roughness characteristics. A first ion beam etch at an angle of 20-50 degrees to reduce the roughness of the resist pattern sidewalls (figure 4). A second ion beam etch at 70-90 degrees is then used (figure 5). The ARC, SiON, SiOH are then etched using an anisotropic etch, such as an ion beam or RIE etch (3/14-5/50)


    PNG
    media_image8.png
    495
    312
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    499
    326
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    494
    301
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    496
    316
    media_image11.png
    Greyscale


Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Nishii JP 02-253615.
Nishii JP 02-253615 (machine translation attached) teaches a substrate with a metal/wiring (bi)layer (2) of Ti/Au, which is provided by a patterned resist (3), the patterned resist is subjected to ion milling at 75 degrees (from the perpendicular) to form a 10 degree tapered profile on etch side.  This is then etch at 10 degrees (from the perpendicular) to transfer the pattern into the wiring layer (original at page 2/lower left column to page 3/lower right column). 

    PNG
    media_image12.png
    314
    271
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    283
    242
    media_image13.png
    Greyscale



Claims 1,2,4-7,9-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Bai et al. 20190267246. 
Bai et al. 20190267246 teaches a resist which has been exposed to EUV and developed to form a pattern including a, undesired residual pattern (84), which connects line portions of the photoresist patterns (82). A ion beam etch is used to remove the undesired residual resist (84) and may be incident at angles between 0 and 90 degrees with 15-80 degrees being preferred. After the pattern is corrected the resist is used to anisotropically etch the antireflection and hardmask patterns [0022-0046]. 
Claims 1-7,9-14,16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. 9905754 and Wise et al. 20160379824.
Wise et al. 20160379824 teaches exposure of resist using EUV dosages of 15-40 mJ/cm2 [0041-0042].  As the dosage in the exposure is reduced, the roughness is disclosed as increasing [0041]. An intentionally low exposure dose can be used to generate rough features which can then be smoothed [0042]. 
It would have been obvious to one skilled in the art to use the process of Yoon et al. 9905754, which is evidenced to smooth resist sidewalls to any exposure process which results in sidewall roughness, such as the low dose EUV processes of Wise et al. 20160379824.  
	Alternatively, it would have been obvious to use a low dose (below 40 mJ/cm2) exposure process of Wise et al. 20160379824 and compensate for this using known techniques for doing so, such as the etch processes of Yoon et al. 9905754 with a reasonable expectation of success based upon the direction at [0042] of Wise et al. 20160379824.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. 9905754 and Wise et al. 20160379824, further in view of Kinoshita JP 02-186346 and Mignot et al. 20200144061.
Mignot et al. 20200144061 teaches that under exposure or EUV resist results in resist scumming (undesired residual resist) inside hole or trench structures [0035]. Low to moderate EUV exposure doses are disclosed as increasing the occurrence of micro-bridging defects or resist scumming [0043]. 
In addition to the basis above, the examiner adds Kinoshita JP 02-186346 and Mignot et al. 20200144061 which evidence that resist scumming and/or bridge defects occur when a resist is not properly exposed. It would have been obvious to one skilled in the art that some resist scumming and microbridge formation would occur at the lower exposure doses used in the processes rendered obvious by the combination of Yoon et al. 9905754 and Wise et al. 20160379824 based upon the teachings of Kinoshita JP 02-186346 and Mignot et al. 20200144061 and that the ion etch of Yoon et al. 9905754 would remove the resist scum and microbridges at the bottom of the holes/trenches formed between the desired resist structures in a manner similar to that evidenced in Kinoshita JP 02-186346.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10658184. 

Claims 1 and 4-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10867840.
Claim 1 recited the etch process including ion etch of the mask and claim 4 describe the process as reducing sidewall roughness.
Claims 1 and 4-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10861698.
Claim 1 recited the etch process including ion etch of the mask to expand its dimensions.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morimoto JP 61-255663 exposure of a PMMA resist (2) using Be+ and development to remove the exposed areas.  The pattern is then exposed to As+ at a first oblique angle (1c) and a second oblique angle (1d) and then etched using RIE (abstract) to remove the resist between the desired features (6) to form recesses (4) which reach down to the substrate (1). 
Tsuge et al. JP 55-029188 teaches a substrate (1), coated with a Cr/Au (2) and provided with a patterned resist (3). The resist is reshaped to form semicircular cross-section. This is then etched using ion beam to reduce the size and footprint of the resist and etch the underlying layer (2). The remaining resist is then stripped.  
deVilliers et al. 20150132965 teaches that conventional EUV resist require exposure dosages of 30-60 mJ/ cm2 [0018]. 
	Sarma et al. 20150234272 teaches EUV exposure dosages of 30-50 mJ/cm2 [0130]. 
Ma et al. 20180204719 teaches trimming the resist and then forming an overcoat. 

Takahashi et al. JP 04-323388 teaches ion etching the patterned resist and the underlying thin metal film using an ion beam etch at an angle of 30-75 degrees (abstract)
Kojma et al JP 03-235331 teaches ion etching at an angle relative to the slanted resist profile (figure 1a-e)
Ohki et al. 5316640 ..see figures 4a-d. 
Chang 5313419 establishes that it is known that underexposure results in residual resist including resist bridges between features. 
Shin et al. 10276372 claims similar subject matter, but etches the ARC layer in the claims.
Huang et al. 20190148145 also teaches directional etching of layers other than the resist.
Yeh et al. 11094556 teaches directed etching to remove the standing wave effect in figure 12-14 (9/1-23). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 11, 2022